DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 8/29/2022, is acknowledged. Claim 1 is amended.  No new matter is present. Claims 1-20 are currently pending.
Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/29/2022 is acknowledged.  Applicant further states that “Applicant’s attorney elects species B directed to claims 8, 9, 14-15. However, Applicant’s attorney does so with traverse in view of the Amendment to claim 1.”  Thus, Applicant appears to decline to elect from the species of product-by-process limitations (recited as “1. Species drawn to product-by-process limitation of part of Claim 1” in the Restriction requirement of 6/29/2022), in view of an amendment to claim 1, and elects species (b) from “2. Species of joining methods of parts” (as recited in the Restriction requirement).  For the purposes of examination, species (1) drawn to product-by-process limitations (additively manufactured and printed) will be treated as obvious variants, and species (b) “Tab(s) for attachment” of the species of joining methods, corresponding to claims 9 and 14-15 are elected.  Therefore, Claims pending 11-12, 14-15, and 19-20 are elected by Applicant’s response.
Applicant does not provide any specific arguments or explanation why the amendment should alter the restriction requirement where Group II has been elected.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, Claims 1-10, 13, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, III, and IV and non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “An engine inlet comprising the layers of Claim 1” and Claim 1 recites “A part, comprising: a plurality of layers deposited one on top of another, each of the layers having an inlet cross-sectional profile including a cross-sectional profile of a lipskin and a cross-sectional profile of a forward bulkhead.”  First, as Claim 1 is drawn to a part comprising a plurality of layers and claim 11 is drawn to an engine inlet comprising “the layers” of claim 1, as opposed to the “part” of claim 1, it is unclear if Claim 11 is drawn to including less than all of the part of claim 1 and further unclear if “the layers” includes all of the “plurality of layers” of claim 1.  Additionally, it is unclear if “a plurality of layers deposited one on top of another” is drawn to a solid/fused article comprising each of the deposited layers or whether such layers are merely deposited on each other and may be unattached.  Moreover, it is unclear if the layers themselves are structural.  That is, a plurality of layers, which may be “printed,” to have the recited inlet cross-sectional profile, may include a printed coating on a part/structure, and thus, Claim 11, requiring only “the layers” may not incorporate a substantive structural “part.”  
Claim 12, reciting “An engine inlet…including the plurality of layers of Claim 1,” is indefinite for the same reasons as outlined as with respect to Claim 11.  Claims 14-15 are indefinite based on their dependency.
Claim 14 is drawn to the engine inlet of Claim 12 comprising a plurality of sections joined together, Claim 14 reciting “the sections include a first section and a second section, the layers include a first layer in the first section and a second layer in the second section.”  Thus, Claim 14 requires first and second layers which are part of separate sections and which are joined together; however, Claim 12 requires “each of the sections including the plurality of layers of claim 1” and thus, Claim 14 contradicts the layer structure required by claim 12.  Additionally, Claim 14, requiring first and second sections corresponding to first and second layers, respectively, wherein the sections are joined contradicts first and second layers deposited one on top of another, as required by Claim 1.  Therefore, the required structure of Claim 14, including the first and second sections, layers, and tabs, is rendered indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is drawn to the engine inlet of Claim 12, Claim 14 reciting “the sections include a first section and a second section, the layers include a first layer in the first section and a second layer in the second section.”  Thus, Claim 14 requires first and second layers which are part of separate sections and which are joined together; however, claim 12, requires “each of the sections including the plurality of layers of claim 1.” The sections of Claim 14 do not include all of the layers of Claim 12 and thus fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binks et al. (US 9403599).
Claim 11 is drawn to an engine inlet “comprising the layers of Claim 1,” wherein Claim 1 recites in total “A part, comprising: a plurality of layers deposited one on top of another, each of the layers having an inlet cross-sectional profile including a cross-sectional profile of a lipskin and a cross-sectional profile of a forward bulkhead, and wherein the layers are printed or additively manufactured.”  Claim 11 is therefore interpreted to require an engine inlet having a structure comprising an engine inlet cross-section including lipskin and forward bulkhead cross-sectional profiles.  The limitations drawn to the formation of layers one on top of another and wherein the layers are printed or additively manufactured are drawn to how the product of Claim 11 is formed, and therefore, constitute product-by-process limitations.  
According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  As the recited layers of Claims 11 and 1, when for example, formed by additive manufacturing, may form a single solid body, distinct layers in the resulting product are not interpreted as a required structure.  Thus, in the instant claim, as long an engine inlet comprises a lipskin and forward bulkhead cross-sectional profiles, it is deemed to meet the instantly claimed limitation(s).
With respect to Claim 11, Binks teaches an engine inlet, the engine inlet comprising an engine inlet cross-sectional profile, including a nose lip (i.e. lip skin) cross-sectional profile and a forward bulkhead cross-sectional profile. (col. 4, ln. 44 to col. 5, ln. 41; Figs. 2-5).  Therefore, Binks is deemed to teach an engine inlet anticipating the instantly claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al. (US 9403599) in view of Burd (US 2016/0151977).
In the alternative to the above rejection of Claim 11, Binks teaches an engine inlet, the engine inlet comprising an engine inlet cross-section, including a nose lip (i.e. lip skin) cross-sectional profile and a forward bulkhead cross-sectional profile (col. 4, ln. 44 to col. 5, ln. 41; Figs. 2-5); however, the reference is silent as to an engine inlet comprising lipskin and forward bulkhead cross-sectional profiles comprising a plurality of layers one on top of another formed by printing or additive manufacturing.
Burd teaches a method of additively manufacturing a part, by forming a plurality of layers one on top of another. (para. 36-37).  In particular, Burd teaches forming an additively manufactured part such as aerospace components including components of engine inlets such as struts, supports, leading edge and trialing edge components, thus, interpreted to encomposs lipskin and forward bulkhead components. (para. 1-4). The reference teaches that the additively formed parts may be formed of, for example, aluminum, and may comprise a plurality of sections which are joined together to form a final part. (para. 38-40).  Burd teaches that due to features of aerospace components, such as relatively thin walls, complex internal structures, such components are beneficially additively manufactured but due to the size of such components, may need to be formed in sections. (para. 39).
Binks teaches an engine inlet comprising a lipskin and forward bulkhead, wherein such parts may be formed of aluminum and may be formed in circumferential segments. (col. 4, ln. 44 to col. 5, ln. 41; col. 6, ln. 58-63).  Thus, Binks and Burd are both drawn to engine inlet components formed of aluminum and which may be formed of circumferential portions joined together.  It would have been obvious to one of ordinary skill in the art to modify the engine inlet of Binks, to form the engine inlet comprised of joined circumferential sections, each sections being formed by additively manufacturing a plurality of layers each deposited one on top of another, as taught by Burd, and wherein each circumferential section comprises a lipskin cross-sectional profile and a forward bulkhead cross-sectional profile, in order to build such complex structures and cross-sections with improved performance and/or increased efficiency. (see, e.g., Burd, para. 44).
With respect to Claims 12 and 19, as detailed with respect to Claim 11, Binks teaches an engine inlet comprising a lipskin and forward bulkhead, wherein such parts may be formed of aluminum and may be formed in circumferential segments (col. 4, ln. 44 to col. 5, ln. 41; col. 6, ln. 58-63) and Burd teaches additively forming parts, such as engine inlet components, comprising forming a plurality of layers one on top of another and wherein a plurality of such additively manufactured parts comprising circumferential portions of a component are joined together to form a final part. (para. 3-5, 36-45).  
It would have been obvious to one of ordinary skill in the art to modify the engine inlet of Binks, to form the engine inlet comprised of at least first and second circumferential sections joined together, wherein each section is formed by additively manufacturing a plurality of layers each deposited one on top of another, as taught by Burd, and wherein each circumferential section comprises a lipskin cross-sectional profile connected to a forward bulkhead cross-sectional profile, in order to build such complex structures and cross-sections with improved performance and/or increased efficiency. (see, e.g., Burd, para. 44).

Claim(s) 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al. (US 9403599) in view of Burd (US 2016/0151977), as applied to Claim 12 (with respect to claim 14) and claim 19 (with respect to claim 20, further in view of Lebeda (US 2018/0127108).
With respect to Claims 14-15 and 20, Binks in view of Burd teach joining first and second circumferential sections comprised of additively formed layers, to form an engine inlet component. (see rejection of Claims 12 and 19 above, incorporated here by reference).  Binks further teaches fastening components of an engine inlet assembly using mounting flanges which may extend from portions one component and overlap a second component, and which may be secured with suitable fasteners such as rivets or bolts. (Figs. 2-4, col. 5, ln. 42 to col. 9, ln. 15).  Thus, Binks is deemed to teach fastening portions comprising a first section comprising a first fastening portion overlapping a second fastening portion of a second section, wherein such fastening portions comprise a flange, but is silent as to the use of tabs for such fastening portions.
Lebeda teaches an engine inlet component comprising a lipskin and bulkhead, wherein portions of the component are attached with, for example, a flange or a first tab(s) which interlocks (deemed to comprise overlapping) second tab(s) (46, 48, Fig. 6) and further teaches the use of conventional mechanical fasteners. (abstract; para. 37-39; Fig. 6). Thus, Lebeda teaches the substitutability of a flange and tabs for fastening parts of an engine inlet assembly.
It would have been obvious to one of ordinary skill in the art to modify engine inlet of Binks in view of Burd, to attach the first and second circumferential sections by employing at least a first tab overlapping a second tab, as taught by Lebeda, in order to join the sections to form the engine inlet component.  Furthermore, it would have been obvious to one of ordinary skill in the art to form such tabs with appropriate layer(s) via additive manufacturing, as taught by Burd, in order to form the sections and resulting component with fewer steps by incorporating the fastening tab portions into the respective sections. Finally, it would have been obvious to one of ordinary skill in the art to attach the first and second tabs using mechanical fasteners as taught by Lebeda and by Binks, in order to more securely attach the sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735